DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19, 37-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 19 recites a method of locating an area of interest in a conduit, comprising: measuring multiple acoustic signals at multiple locations along the conduit; for each acoustic signal, determining its autocorrelation; and applying a relationship to the determined autocorrelations to estimate a location of the area of interest, wherein the relationship is between autocorrelations of acoustic signals measured in a modelled conduit and modelled areas of interest in the modelled conduit, wherein it is assumed that acoustic signals propagating along the modelled conduit reflect from at least one point in the modelled conduit.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical relationship concepts – concepts performed by mathematical concept or formula.  In the specification, Applicant discloses a formula used to determining autocorrelation and formulas used to apply autocorrelation to locate an area of interest along a modelled conduit
Under step 2A, prong 2. this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“Measuring multiple acoustic signals at multiple locations along the conduit” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 19 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
“Measuring multiple acoustic signals at multiple locations along the conduit” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 19 is not patent eligible under 35 USC 101.
Claim 37 recites a computer-readable medium having stored thereon computer program code configured when executed by one or more processors to cause the one or more processors to perform a method of locating an area of interest in a conduit, the method comprising: obtaining multiple acoustic recordings, each acoustic recording corresponding to an acoustic signal measured at a location along the conduit; for each modelled acoustic recording, determining its autocorrelation; and applying a relationship to the determined autocorrelations to estimate a location of the area of interest, wherein the relationship is between autocorrelations of acoustic recordings measured in a modelled conduit and modelled areas of interest in the modelled conduit, wherein it is assumed that acoustic signals propagating along the modelled conduit reflect from at least one point in the modelled conduit.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts – concepts performed by mathematical concept or formula.  In the specification, Applicant discloses a formula used to determining autocorrelation and formulas used to apply autocorrelation to locate an area of interest along a modelled conduit
Under step 2A, prong 2. this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“A computer-readable medium having stored thereon computer program code configured when executed by one or more processors to cause the one or more processors to perform a method of locating an area of interest in a conduit” is merely using a generic computer component as a tool to perform abstract idea. (See MPEP 2106.05(f))
“obtaining multiple acoustic recordings, each acoustic recording corresponding to an acoustic signal measured at a location along the conduit” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 37 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
“A computer-readable medium having stored thereon computer program code configured when executed by one or more processors to cause the one or more processors to perform a method of locating an area of interest in a conduit” is merely using a generic computer component as a tool to perform abstract idea. (See MPEP 2106.05(f))
“Measuring multiple acoustic signals at multiple locations along the conduit” is conventional step required for data gathering for in order to carry out the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 37 is not patent eligible under 35 USC 101.
Claims 38 - 54, the claims further extend the abstract idea of claim 37 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.
Claim(s) 37-54 is (are) rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) is (are) drawn to a "computer-readable medium".   The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, 37-44, and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartog et al. (US 2013/0092371).
Regarding to claim 1, Hartog teaches a system for locating an area of interest in a conduit, the system comprising: 
a conduit; (Fig. 1 wellbore 10)
one or more optical fiber sensors positioned alongside the conduit (Fig. 1A – Fiber optic, ¶0054 - the distributed nature of the backscatter may be enhanced by inclusion of weak reflectors within the fibre, such as fibre Bragg gratings, mechanical splices or small bubbles deliberately introduced in fusion splices. Such a structure may be used to form an interferometric sensor array); 
an optical interrogator (Fig. 1A Electromagnetic source 20, detector 27, ) configured to: transmit one or more light pulses along the one or more optical fiber sensors (¶0039 - the fiber optic 5 may be coupled with a coherent electromagnetic source 20. The coherent electromagnetic source 20 may comprise a laser or the like. The coherent electromagnetic source 20 may be configured to provide that the coherence length of the coherent electromagnetic source 20 approaches the spatial resolution of the fiber-optic-distributed-interferometeric tool and/or the coherent electromagnetic source 20 may be configured to inject a pulse of coherent electromagnetic radiation into the fiber optic 5 where the coherence time of the coherent electromagnetic source 20 is similar to or longer than the duration of the injected pulse);
receive reflections of the one or more light pulses; (¶0040 - A beam splitter 25 or the like may provide for directing the backscatter generated in the fiber optic 5 onto a detector 27. The detector 27 may comprise a photo-detector or the like. The beam splitter 25 may comprise a circulator that may direct radiation from the coherent electromagnetic source 20 into the fiber optic 5 and may receive radiation returned from the fiber optic 5 and direct the received radiation into the detector 27)
determine from the reflections one or more interference signals; (Fig. 3, Blk 130 and Blk 150; ¶0077-0078)
one or more processors (Fig. 1A Processor 30) communicative with the optical interrogator (Fig.1A – detector 27, ¶0043) and with a computer- readable medium having stored thereon computer program code configured when executed by one or more processors to cause the one or more processors to perform a method comprising (¶0040 - The processed output may be communicated to other systems and/or processors or processing software, stored and/or displayed. The processor 30 may comprise a signal processor or the like):
processing the one or more interference signals to obtain multiple acoustic recordings as a function of position along the conduit; (¶0043 – processing reflective signal and determine if the signals are stable) for each acoustic recording, determining its autocorrelation; (¶0078 - Analysis may comprise comparing backscatter from the pulses with a reference backscatter, comparing the two detected backscatters with each other, analyzing the backscatter from the two pulses with signature backscatter from known occurrences and/or the like. In some embodiments, the backscatter collected as a result of passing a plurality of pulses (or electromagnetic input waveforms) down the fiber optic may be analyzed, for example to determine the spectral characteristics of the signal at each point of interest. Using a plurality of pulses may provide for estimating/determining a power spectral density)
applying a relationship to the determined autocorrelations to estimate a location of the area of interest, wherein the relationship is between autocorrelations of acoustic recordings measured in a modelled conduit and modelled areas of interest in the modelled conduit, wherein it is assumed that acoustic signals propagating along the modelled conduit reflect from at least one point in the modelled conduit (¶0078-0079 - Estimate location of a leak based on the relationship of the back-scatter signals)
Regarding to claim 19, Hartog teaches a method of locating an area of interest in a conduit, comprising (abstract): 
measuring multiple acoustic signals at multiple locations along the conduit; (Fig. 3, Blk 130 and Blk 150; ¶0077-0078)
for each acoustic signal, determining its autocorrelation; (¶0078 - Analysis may comprise comparing backscatter from the pulses with a reference backscatter, comparing the two detected backscatters with each other, analyzing the backscatter from the two pulses with signature backscatter from known occurrences and/or the like. In some embodiments, the backscatter collected as a result of passing a plurality of pulses (or electromagnetic input waveforms) down the fiber optic may be analyzed, for example to determine the spectral characteristics of the signal at each point of interest. Using a plurality of pulses may provide for estimating/determining a power spectral density)
applying a relationship to the determined autocorrelations to estimate a location of the area of interest, wherein the relationship is between autocorrelations of acoustic signals measured in a modelled conduit and modelled areas of interest in the modelled conduit, wherein it is assumed that acoustic signals propagating along the modelled conduit reflect from at least one point in the modelled conduit. (¶0078-0079 - Estimate location of a leak based on the relationship of the back-scatter signals)
Regarding to claim 37, Hartog teaches a computer-readable medium having stored thereon computer program code configured when executed by one or more processors to cause the one or more processors to perform a method of locating an area of interest in a conduit, the method comprising: (Abstract, ¶0040)
obtaining multiple acoustic recordings, each acoustic recording corresponding to an acoustic signal measured at a location along the conduit; (Fig. 3, Blk 130 and Blk 150; ¶0077-0078)
for each modelled acoustic recording, determining its autocorrelation; (¶0078 - Analysis may comprise comparing backscatter from the pulses with a reference backscatter, comparing the two detected backscatters with each other, analyzing the backscatter from the two pulses with signature backscatter from known occurrences and/or the like. In some embodiments, the backscatter collected as a result of passing a plurality of pulses (or electromagnetic input waveforms) down the fiber optic may be analyzed, for example to determine the spectral characteristics of the signal at each point of interest. Using a plurality of pulses may provide for estimating/determining a power spectral density)
applying a relationship to the determined autocorrelations to estimate a location of the area of interest, wherein the relationship is between autocorrelations of acoustic recordings measured in a modelled conduit and modelled areas of interest in the modelled conduit, wherein it is assumed that acoustic signals propagating along the modelled conduit reflect from at least one point in the modelled conduit. (¶0078-0079 - Estimate location of a leak based on the relationship of the back-scatter signals)
Regarding to claim 38, Hartog teaches the computer-readable medium of claim 37.  Hartog further teaches determining the relationship. (¶0078 – determining relationship between two back-scatter signals)
Regarding to claim 39, Hartog teaches the computer-readable medium of claim 38.  Hartog further teaches wherein determining the relationship comprises modelling propagations and reflections of acoustic signals along the modelled conduit (¶0043 – back-scatter reflected back to receiver base on condition inside the borehole)
Regarding to claim 40, Hartog teaches the computer-readable medium of claim 37.  Hartog further teaches wherein the area of interest comprises an acoustic source (¶0079 – 0080 - In an embodiment of the present invention, from the fiber location of the acoustic event, the location of the acoustic event in the wellbore, reservoir and/or pipeline may be extrapolated)
Regarding to claim 41, Hartog teaches the computer-readable medium of claim 40.  Hartog further teaches wherein the acoustic source comprises a leak in the conduit. (¶0082 -  a pipeline and/or wellbore may be acoustically monitored in accordance with the methods and system discussed above and in conjunction DTS may be used to measure temperatures at one or more locations along the pipeline and/or wellbore. In such and aspect, a leak in the pipeline and/or wellbore may be detected by identifying noise and temperature anomalies occurring at the same location along the pipeline and/or wellbore)
Regarding to claim 42, Hartog teaches the computer-readable medium of claim 37, Hartof further teaches wherein the area of interest comprises a reflective interface in the conduit (¶0079 – changing flow of fluid causing changes in backscatter signal)
Regarding to claim 43, Hartog teaches the computer-readable medium of claim 42, Hartof further teaches wherein the reflective interface comprises a change in an interior surface of the conduit or a change in a fluid in the conduit. (¶0039 - an acoustic wave/vibrational in the wellbore and/or the pipeline, which may result from an acoustic occurrence such as a change in the flow of a fluid in the wellbore and/or the pipeline, operation of a device in the wellbore and/or the pipeline and/or the like may interact with the fiber optic changing its configuration and as a result changing the backscatter so that the acoustic occurrence may be identified. Consequently, by monitoring the backscatter in the fiber optic for successive pulses, sections of the wellbore and/or pipeline may be monitored. Moreover, from analysis, modeling, theory, prior experience and/or the like, specific acoustic events may be detected by the signature they may create in the changing backscatter)
Regarding to claim 44, Hartog teaches the computer-readable medium of claim 42, Hartof further teaches wherein the conduit comprises a pipeline or a wellbore (Abstract - embodiments of the present invention provide for using an optical fiber as a distributed interferometer that may be used to monitor a conduit, wellbore or reservoir.)
Regarding to claim 54, Hartog teaches the computer-readable medium of claim 37.  Hartof further teaches wherein the multiple acoustic recordings are obtained in respect of different periods of time (¶0077-0078 – two different recording signals at different time)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 45, 48-49, and 52  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hartog et al. (US 2013/0092371) as applied to claim 37 above, and further in view of Jalilian et al. (WO 2017/031578).
Regarding to claim 45, Hartog teaches the computer-readable medium of claim 37, Hartof fails to teaches wherein the modelled conduit comprises modelled acoustic channels each corresponding to a portion of the modelled conduit, each modelled acoustic channel being modelled as a filter affecting propagation of acoustic signals along the acoustic channel.
Jalilian teaches
wherein the modelled conduit comprises modelled acoustic channels each corresponding to a portion of the modelled conduit, each modelled acoustic channel being modelled as a filter affecting propagation of acoustic signals along the acoustic channel (Fig. 6; ¶0073-0077 – each signal from FBG 614a,b received by each channels, FBG 614a,g monitors segment 616 of conduit).
Both references A and B disclose a same method of using Distributed Acoustic Sensor to detect an acoustic event or pipeline leak.  A person in ordinary skill in the art before the effective filling date of the claimed invention would have recognized that using Fiber Bragg grating (FBG) sensor to detect a leak in the conduit is just another detection system based on Distributed Acoustic Sensing.  Therefore, it would have been obvious to ordinary skill in the art before the effective filling date the claimed invention to use FBG sensor to detect the event in the conduit according to a known method and yield the predictable result.
Regarding to claim 48, Hartog teaches the computer-readable medium of claim 37, Hartof fails to teaches wherein estimating the location of the area of interest comprises using the determined autocorrelations to determine a distance to the area of interest as a function of time lag of the autocorrelations
Jalilian teaches
wherein estimating the location of the area of interest comprises using the determined autocorrelations to determine a distance to the area of interest as a function of time lag of the autocorrelations (¶0081-0082 – distance calculation based on time delay echoes back from a plug i.e. reflector).
Both references A and B disclose a same method of using Distributed Acoustic Sensor to detect an acoustic event or pipeline leak.  A person in ordinary skill in the art before the effective filling date of the claimed invention would have recognized that using Fiber Bragg grating (FBG) sensor to detect a leak in the conduit is just another detection system based on Distributed Acoustic Sensing.  Therefore, it would have been obvious to ordinary skill in the art before the effective filling date the claimed invention to use FBG sensor to detect the event in the conduit according to a known method and yield the predictable result.
Regarding to clam 49, Hartog modified by Jalilian teaches the computer-readable medium of claim 48, Hartof fails to teaches wherein estimating the location of the area of interest comprises generating a plot of the distance to the area of interest as a function of the time lag of the autocorrelations.
Jalilian teaches
wherein estimating the location of the area of interest comprises generating a plot of the distance to the area of interest as a function of the time lag of the autocorrelations. (¶0088-0089 – plot associated with the depth of the reflector i.e. event location and time delay).
Both references A and B disclose a same method of using Distributed Acoustic Sensor to detect an acoustic event or pipeline leak.  A person in ordinary skill in the art before the effective filling date of the claimed invention would have recognized that using Fiber Bragg grating (FBG) sensor to detect a leak in the conduit is just another detection system based on Distributed Acoustic Sensing.  Therefore, it would have been obvious to ordinary skill in the art before the effective filling date the claimed invention to use FBG sensor to detect the event in the conduit according to a known method and yield the predictable result.
Regarding to clam 52, Hartog modified by Jalilian teaches the computer-readable medium of claim 49, Hartof fails to teaches wherein the area of interest comprises a reflective interface in the conduit, and wherein estimating the location of the area of interest comprises determining a y-intercept corresponding to one or more lines of the plot.
Jalilian teaches
wherein the area of interest comprises a reflective interface in the conduit, and wherein estimating the location of the area of interest comprises determining a y-intercept corresponding to one or more lines of the plot. (¶0088-0089 – Y-intercept indicated the depth of the reflector).
Both references A and B disclose a same method of using Distributed Acoustic Sensor to detect an acoustic event or pipeline leak.  A person in ordinary skill in the art before the effective filling date of the claimed invention would have recognized that using Fiber Bragg grating (FBG) sensor to detect a leak in the conduit is just another detection system based on Distributed Acoustic Sensing.  Therefore, it would have been obvious to ordinary skill in the art before the effective filling date the claimed invention to use FBG sensor to detect the event in the conduit according to a known method and yield the predictable result.
Allowable Subject Matter
Claims 46-47 and 50-51 and 53 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejections under 35 USC 101.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claims 46, the prior art does not teach or suggest the claimed invention having “a transfer function of the form G (q) = aq-t, wherein G is the transfer function, q is a delay operator of the form q-1s(t) = s(t - 1), s is a dummy variable, a is a constant indicative of attenuation along the acoustic channel, and t is a constant indicative of an amount of time taken by an acoustic signal to travel along the acoustic channel”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 47, the prior art does not teach or suggest the claimed invention having “wherein determining the autocorrelations comprises determining R,(r, dr) = E[wm(t, dr)wm(t - z, dr)], wherein R is the autocorrelation of the acoustic recording, T is a time lag of the autocorrelation, dr is a position along the conduit at which the acoustic recording is obtained, E is an expected value operator, t is time, and w is the acoustic recording”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 50, the prior art does not teach or suggest the claimed invention having “wherein the area of interest comprises an acoustic source, and wherein estimating the location of the area of interest comprises determining ds = yv2/v1, wherein ds, is a distance to the location of the area of interest, y is a y- intercept corresponding to one or more lines of the plot, and vi and v2 are time lags corresponding to one or more lines of the plot”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 51, the prior art does not teach or suggest the claimed invention having “wherein the area of interest comprises an acoustic source, and wherein estimating the location of the area of interest comprises determining 
    PNG
    media_image1.png
    47
    180
    media_image1.png
    Greyscale
 , wherein d, is a distance to the location of the area of interest, y is a y-intercept corresponding to one or more lines of the plot, vi and v2 are time lags corresponding to one or more lines of the plot, and di is a length of the conduit”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 53, the prior art does not teach or suggest the claimed invention having “wherein the area of interest comprises a reflective interface in the conduit, and wherein estimating the location of the area of interest comprises determining 
    PNG
    media_image2.png
    45
    182
    media_image2.png
    Greyscale
, wherein di is a distance to the location of the area of interest, y is a y-intercept corresponding to one or more lines of the plot, vi and v2 are time lags corresponding to one or more lines of the plot, and di is a length of the conduit”, and a combination of other limitations thereof as recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2016/183677 – Hull teaches a system for locating an area of interest in a conduit, the system comprising: a conduit; one or more optical fiber sensors positioned alongside the conduit; an optical interrogator configured to: transmit one or more light pulses along the one or more optical fiber sensors; receive reflections of the one or more light pulses; and determine from the reflections one or more interference signals; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2857                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857